60 N.Y.2d 866 (1983)
Tireth S. Sandhu, Respondent,
v.
Manmohan Sandhu, Appellant.
Court of Appeals of the State of New York.
Decided November 22, 1983.
Dana Lee Van Buskirk for appellant.
Louis S. Labert for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*867MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
There was no error of law in the conclusion reached by both courts below that cruel and inhuman treatment has been sufficiently demonstrated to satisfy the requirement of subdivision (1) of section 170 of the Domestic Relations Law (Hessen v Hessen, 33 N.Y.2d 406, 411). In balancing the *868 several factors to be considered on this record, the courts were not bound to deny relief to plaintiff husband because of the duration of the marriage and defendant wife's lack of demonstrated ability to support herself.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.